Exhibit 10.4

AMENDMENT TO JOHN H. HARLAND COMPANY
2005 NEW EMPLOYEE STOCK OPTION PLAN

The John H. Harland Company 2005 New Employee Stock Option Plan is amended
effective as of December 19, 2006, to add the following provision:

Notwithstanding any contrary provision of the Plan, as of the effective time of
the merger of H Acquisition Corp., a Georgia corporation and wholly-owned
subsidiary of M & F Worldwide Corp., a Delaware corporation, with and into the
Company (the “Merger”), each Option outstanding as of the effective time of the
Merger shall be cancelled, and the holder thereof shall be entitled to receive,
in consideration for such cancellation, an amount in cash (less the amount of
any applicable tax withholding) equal to the excess, if any, of the per share
Merger consideration over the Option Price for the Option, multiplied by the
total number of shares of Stock subject to the Option, to be paid as promptly as
reasonably practicable following the effective time of the Merger.

 


--------------------------------------------------------------------------------